Citation Nr: 0407357	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to an increased (compensable) original 
evaluation for bilateral chondromalacia patella, currently 
rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran has reported several periods of active service 
beginning in February 1960 and ending in February 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from a bilateral foot disability.

3.  The veteran's bilateral chondromalacia patella is 
manifested by complaints of pain and crepitus on movement.  
The veteran's knee disability is not manifested by effusion, 
tenderness, limitation of motion, limitation of function due 
to pain, laxity, instability, or subluxation.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral foot disability 
that is related to his period of active duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for a compensable evaluation for bilateral 
chondromalacia patella are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The April 2002 Statement of the Case (SOC), and the June 2002 
Supplemental Statement of the Case (SSOC) advised the veteran 
of the laws and regulations pertaining to his claims.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that his claim for service connection 
for a bilateral foot disability was being denied because 
there was no medical evidence establishing that he suffered 
from a current foot disability, and his claim for an 
increased rating for his knee disability was being denied 
because his disability did not meet the criteria for a higher 
rating.  The SOC and SSOCs made it clear to the veteran that 
in order to prevail on his claim, he needed to present 
evidence that he has a bilateral foot disability linked to 
service or that his knee disability  met the criteria for an 
increased rating.  The RO sent a letter dated in August 2001 
that told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  This 
letter was specifically in reference to the initial claim for 
service connection but it did ask the veteran to provide 
information regarding VA medical treatment for his 
disabilities.  The veteran has not been sent a specific VCAA 
letter relating to an increased rating claim, but he has been 
informed of what would be necessary to prevail on such a 
claim, and in any event there is no requirement that the RO 
send a separate VCAA letter on the increased rating issue 
when it arises in the midst of another appeal.  See 
VAOPGCPREC No. 8-2003.  The RO obtained service medical 
records, VA treatment records, private treatment notes, and 
provided a VA examination in August 2001.  The veteran has 
not indicated that there is any other evidence available, and 
more than one year has passed since he was notified of what 
he needed to do for his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was provided in August 
2001, which was prior to the January 2002 rating decision.  
Therefore, VA has complied with the requirements of Pelegrini 
with respect to the timing of the initial VCAA notice.


II.  Entitlement to service connection for a bilateral foot 
disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaints of or diagnosis of a foot disability.  There is a 
treatment note dated in October 1996 that shows the veteran 
complaining of pain in his left heel.  The veteran's periodic 
examinations and reports of medical history do not indicate 
any complaints regarding the feet.  The January 2001 
examination report and the January 2001 report of medical 
history completed by the veteran both indicate no disability 
of the feet.  The veteran has claimed that some of his 
service medical records, specifically the records from his 
deployment to Bosnia in 2000, have been lost.  He asserts 
that these records would show complaints of bilateral feet 
pain and treatment for the pain.  The veteran has submitted a 
statement from his commanding officer that supports his 
claims that he sought treatment for foot problems in 2000.  

The veteran's private treatment records dated from March 2001 
to March 2002 do indicate that the veteran complained of pain 
in his feet.

The veteran underwent a VA examination in August 2001.  The 
veteran complained of pain in both feet at the ball of the 
foot bilaterally.  He indicated that his feet were pressure 
sensitive.  The examiner noted that the veteran complained of 
some discomfort in his feel while standing.  The examiner 
found no evidence of pes cavus, or pes planus deformity.  
There was no evidence of callous formation.  X-rays revealed 
no definite focal radiographic abnormalities of the feet, and 
the impression was a normal study of the feet.

Based on the above, the Board finds that entitlement to 
service connection for a bilateral foot disability should be 
denied because there is no medical evidence establishing a 
current disability.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 225.  Since there is no current medical evidence of a 
bilateral foot disability, service connection for this 
condition is not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  The Board acknowledges the 
statement from the veteran's commanding officer and the 
veteran's statements that he suffered from a bilateral foot 
disability in 2000 and that the records are lost.  This 
evidence, however, does not address the issue of whether the 
veteran has a current disability.  The veteran's condition in 
service may have been an acute disability that resolved 
completely.  The service medical examination in February 2001 
did not note any disability of the feet.  The Board 
acknowledges that the veteran is complaining of a current 
disability of the feet, however, while the veteran is 
competent to describe symptoms, he is not a medical 
professional, and is not competent to offer opinions as to 
the diagnosis or etiology of medical conditions.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Service 
connection is not warranted for a bilateral foot disability.

III.  Increased evaluation for bilateral chondromalacia 
patella

Service medical records reflect that the veteran first 
complained of knee pain in October 1996.  The assessment was 
bilateral knee pain, early arthritis.  X-rays were negative.  
In 1997 the veteran was diagnosed with retropatellar pain.  
In March 1998 the veteran complained of pain in his knees 
after running.  The assessment a month later, in April 1998, 
was probably degenerative joint disease/chondromalacia. 

The private medical records dated from March 2001 to March 
2002 do not address his knee disability.

The veteran underwent a VA examination in August 2001.  The 
veteran complained of pain and a popping sensation in his 
knees.  The veteran indicated that his knee pain was worse 
when he was running or jogging or doing other physical 
activity.  The examiner noted crepitus on motion in both 
knees.  There was no effusion or tenderness.  The examiner 
noted no functional limitation of motion in either knee due 
to pain.  Both knees had a full range of motion.  There was 
no subluxation or ligament laxity. The X-rays of the knees 
showed the articular surfaces and the joint space of both 
knees appeared unremarkable.  The diagnosis was bilateral 
chondromalacia of both patella.  The examiner noted that 
arthritis was not found in the knees. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Here, the evidence does not 
establish that there is instability or recurrent subluxation 
of either knee.  None of the treatment notes indicate 
subluxation or instability, and the VA examiner did not find 
any evidence of instability or subluxation.  Based on the VA 
examination, the Board finds that a compensable rating for 
instability or subluxation is not warranted for the veteran's 
bilateral knee disability.  The evidence does not show that 
the veteran has even slight impairment of either knee based 
on laxity or subluxation.  38 C.F.R. § 4.71a, DC 5257 (2003).  
As he does not meet the criteria for a compensable 
evaluation, a noncompensable evaluation is in order.  
38 C.F.R. § 4.31.

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The veteran had a full 
range of motion of both knees at the VA examination in August 
2001 with flexion to 140 degrees.  None of the treatment 
notes suggests a more limited range of motion of the knees.  
This does not warrant a compensable rating based on 
limitation of flexion.  38 C.F.R. § 4.71a, DC 5260 (2003).  
In fact, the veteran does not even meet the criteria for a 0 
percent rating for limitation of flexion of the knees which 
requires flexion limited to 60 degrees or less.  Id.  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  
The VA examination indicates a full range of motion of both 
knees with extension to 0 degrees.  None of the treatment 
notes indicate any limitation of extension of the knees.  
Therefore, a compensable rating under Diagnostic Code 5261 is 
not warranted for the knees.  38 C.F.R. § 4.71a, DC 5261 
(2003).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  The Board notes that there is no X-ray evidence 
of arthritis of the knees.  There is no basis for an award 
for arthritis of the knees because there is no X-ray evidence 
of arthritis.  38 C.F.R. § 4.71a, DC 5003 (2003).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
both knees especially after running or other physical 
activity.  There was no evidence of pain on motion of the 
knees during the examination and the veteran was not noted to 
walk with an abnormal gait.  The examiner also noted that 
there appeared to be no functional limitation of the knees 
based on pain.  Therefore, given that the veteran has no 
limitation of motion, no instability, no subluxation, no 
tenderness, no swelling, and no finding of pain on motion, 
the Board finds that the pain and loss of function does not 
more closely approximate the criteria for a compensable 
rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), DeLuca, 8 
Vet. App. 202.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a compensable rating for the veteran's 
bilateral chondromalacia patella.
ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to an increased (compensable) original evaluation 
for bilateral chondromalacia patella, currently rated as 0 
percent disabling, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



